Exhibit 99.1 COMPUGEN LTD. AND ITS SUBSIDIARIES INTERIM CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2012 U.S. DOLLARS IN THOUSANDS UNAUDITED INDEX Page Review of Unaudited Interim Financial Statements 2 Consolidated Balance Sheets 3 - 4 Consolidated Statements of Comprehensive Loss 5 Statements of Changes in Shareholders' Equity 6 Consolidated Statements of Cash Flows 7 Notes to Consolidated Financial Statements 8 - 14 Kost Forer Gabbay & Kasierer 3 Aminadav St. Tel-Aviv 67067, Israel Tel: 972 (3)6232525 Fax: 972 (3)5622555 www.ey.com The Board of Directors of Compugen Ltd. Re: Review of unaudited interim financial statements for the six months ended June 30, 2012 At your request, we have reviewed the condensed interim balance sheet of Compugen Ltd. ("the Company") as of June 30, 2012 and the related condensed interim statements of comprehensive loss, and cash flows for the six months ended June 30, 2012 and 2011 and changes in shareholders' equity for the six months ended June 30, 2012. These financial statements are the responsibility of the Company's management. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole.Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the condensed consolidated financial statements referred to above for them to be in conformity with U.S. generally accepted accounting principles. We have previously audited, in accordance with the standards of the Public Company Accounting Oversight Board (United States), the consolidated balance sheet of the Company and subsidiaries as of December 31, 2011, and the related consolidated statements of shareholders' equity for the year then ended and in our report dated March 14, 2012, we expressed an unqualified opinion on those consolidated financial statements.In our opinion, the information set forth in the accompanying condensed consolidated balance sheet as of December 31, 2011, is fairly stated, in all material respects, in relation to the consolidated balance sheet from which it has been derived. Tel-Aviv, Israel KOST FORER GABBAY & KASIERER August 28, 2012 A Member of Ernst & Young Global 2 COMPUGEN LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands June 30, December 31, Unaudited ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Short-term bank deposits Restricted cash 91 92 Other accounts receivable and prepaid expenses (note 5b3) Total current assets LONG-TERM INVESTMENTS: Investment in Evogene Long-term lease deposits 68 17 Severance pay fund Total long-term investments LONG-TERM PREPAID EXPENSES (note 5b3) - PROPERTY AND EQUIPMENT, NET Total assets $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 COMPUGEN LTD. AND ITS SUBSIDIARIES CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands (except share and per share data) June 30, December 31, Unaudited LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Trade payables $ $ Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Research and development funding arrangements Accrued severance pay Total long-term liabilities SHAREHOLDERS' EQUITY (Note 6): Share capital: Ordinary shares of NIS 0.01 par value: 100,000,000 shares authorized at June30, 2012 and December 31, 2011; 35,990,311 and 34,707,622 shares issued and outstanding at June30, 2012 and December 31, 2011, respectively 97 94 Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of the consolidated financial statements. 4 COMPUGEN LTD. AND ITS SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS U.S. dollars in thousands (except share and per share data) Six months ended June 30, Unaudited Operating expenses: Research and development expenses, net $ $ Marketing and business development expenses General and administrative expenses Total operating expenses Operating loss ) ) Financial income, net Other income - Net loss $ ) $ ) Unrealized gain (loss) on Investment in Evogene $ $ ) Total comprehensive loss $ ) $ ) Basic and diluted net loss per share $ ) $ ) Weighted average number of Ordinary shares used in computing basic and diluted net loss per share The accompanying notes are an integral part of the consolidated financial statements. 5 COMPUGEN LTD. AND ITS SUBSIDIARIES STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY U.S. dollars in thousands (except share data) Ordinary shares Additional paid-in Accumulated other comprehensive Accumulated Total shareholders' Number Amount capital income deficit equity Balance as of January 1, 2011 $
